EXHIBIT 10.25

AMENDMENT NO. 3 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of October 20, 2006, by and among . DYNAMIC DETAILS, INCORPORATED, a California
corporation (“Details”); DYNAMIC DETAILS CANADA, CORP., a Nova Scotia unlimited
liability company (“Canada”), and DDI CANADA ACQUISITION CORP., an Ontario
Corporation (“DDi Canada”) (Canada and DDi Canada are collectively referred to
as “Borrowers” and each individually as a “Borrower”); the other Credit Parties
signatory hereto; GE CANADA FINANCE HOLDING COMPANY, a Nova Scotia unlimited
liability company (in its individual capacity, “GE Capital Canada”), for itself,
as Lender, and as Agent for Lenders; and the other Lenders signatory hereto from
time to time.

RECITALS

A. Pursuant to the Credit Agreement dated as of March 30, 2004, by and among
Borrowers, the other Credit Parties, Agent and Lenders, as amended by Amendment
No. 1 to the Credit Agreement dated as of June 20, 2005 and Amendment No. 2 to
the Credit Agreement dated as of November 8, 2005 (collectively, the “Credit
Agreement”), Lenders are providing certain financial accommodations in favor of
Credit Parties. Unless otherwise defined herein, capitalized terms and matters
of construction defined and established in Annex A to the Credit Agreement shall
be applied herein as defined and established therein.

B. Credit Parties have informed Agents of, and Agents, on behalf of Lenders have
consented to, the execution and delivery of that certain Agreement and Plan of
Merger dated as of August 8, 2006 (“Sovereign Merger Agreement”) and entered
into among Parent, DDI Acquisition Corp., a direct wholly-owned subsidiary of
Parent (“DDI Acquisition”), Sovereign Circuits, Inc. (“Sovereign”) and certain
Shareholders listed therein, pursuant to which, upon consummation of a merger in
which DDI Acquisition will be merged with and into Sovereign, with Sovereign
remaining as the surviving corporation (the “Sovereign Merger”), Parent will
acquire through a combination of cash and stock, 100% of the interests of
Sovereign, as more particularly set forth in the Sovereign Merger Agreement.

C. Pursuant to the terms and conditions of the Credit Agreement and the other
Loan Documents, Credit Parties are not permitted to consummate the Sovereign
Merger Agreement, or take certain other actions, without the express written
consent of Agent, on behalf of itself, and the applicable Lenders under the
Credit Agreement. Credit Parties have requested that Agent and applicable
Lenders consent to the consummation of the Sovereign Merger (the “Requested
Consent”).

D. Agent and the applicable Lenders have also requested that certain provisions
of the Credit Agreement be amended as a condition to their consent to the
consummation of the Merger and the transactions contemplated under Sovereign
Merger Agreement, and the Credit Parties are willing to do so on the terms and
conditions specified herein.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. RATIFICATION OF LOAN DOCUMENTS

Each Credit Party hereby acknowledges, confirms, and ratifies all of the terms
and conditions set forth in, and all of its obligations under, the Credit
Agreement and the other Loan Documents, and all of the terms and conditions set
forth in the Loan Agreement and the other Loan Documents are incorporated herein
by this reference as if set forth in full herein. Without limiting the
generality of the foregoing, each Credit Party acknowledges and agrees that as
of the date hereof, the aggregate outstanding principal amount of the Revolving
Loan is $0 and there are no outstanding Letter of Credit Obligations. Each
Borrower and each other Credit Party represents that it has no offset, defense,
counterclaim, dispute or disagreement of any kind or nature whatsoever with
respect to the amount of such Indebtedness.

SECTION 2. AMENDMENT TO CREDIT AGREEMENT

2.1 Assuming consummation of the Sovereign Merger, Section 1.13(a) of the Credit
Agreement is hereby amended by the substitution of the phrase “Environmental
Liabilities”, which appears on the 11th line of that paragraph with the phrase
“Environmental Liabilities, Sovereign Successor Liability”.

2.2 Section 1.14(b) of the Credit Agreement is hereby amended by the insertion
of the following sentence after the first sentence thereof :

“Effective from January 1, 2007, such Fees shall be increased to $900 per day
per individual (plus all out of pocket costs and expenses).”

2.3 Section 6.2 of the Credit Agreement is hereby amended by the insertion in
subparagraph (b) of the parenthetical language “(except Sovereign)” after the
word Subsidiaries appearing before the phrase “in the aggregate amount for all
Credit Parties not to exceed $750,000 or the Equivalent Amount in Canadian
Dollars in any Fiscal Year”.

2.4 Section 6.4 (a) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

“6.4 Employee Loans and Affiliate Transactions.

(a) No Credit Party shall enter into or be a party to any transaction with any
other Credit Party or any Affiliate thereof (including, without limitation,
Sovereign), except in the ordinary course of and pursuant to the reasonable
requirements of such Credit Party’s business and upon fair and reasonable terms
that are no less favorable to such Credit Party than would be obtained in a
comparable arm’s length transaction with a Person not an Affiliate of such
Credit Party. All such transactions with Affiliates (other than Credit Parties)
existing as of the Closing Date are described in Disclosure Schedule 6.4(a).”

 

2



--------------------------------------------------------------------------------

2.5 Schedule 3.8 of the Disclosure Schedules to the Credit Agreement is hereby
replaced by the version attached hereto as Attachment I.

2.6 Annex E (Financial Statements and Projections Reporting) of the Credit
Agreement is hereby amended to add the following paragraph at the end thereof:

(o) Notwithstanding any other provision of this Agreement, (i) the Financial
Statements shall not include Sovereign as a Subsidiary of Borrowers and the
Financial Statements shall not reflect the business or assets of Sovereign, and
(ii) the Projections shall not include the business or assets of Sovereign.

2.7 Annex G (Financial Covenants) of the Credit Agreement is hereby amended by
insertion of the following sentence:

Notwithstanding any other provision of this Agreement, Sovereign shall not be
considered a Subsidiary of Borrowers for purpose of calculating the Financial
Covenants.

2.8 The following new definitions are hereby added to Annex A to the Credit
Agreement:

“Sovereign Merger Agreement” means that certain Agreement and Plan of Merger
dated as of August 8, 2006 and entered into among Parent, DDI Acquisition Corp.,
a direct wholly-owned subsidiary of Parent, Sovereign Circuits, Inc. and certain
Shareholders identified therein.

“Sovereign” means Sovereign Circuits, Inc., an Ohio corporation, and its
subsidiaries.

“Sovereign Merger” means the acquisition by Parent, through a combination of
cash and stock, of 100% of the interests of Sovereign pursuant to the Sovereign
Merger Agreement.

“Sovereign Successor Liability” means any liability of Sovereign to any third
party as a result of or following the Sovereign Merger under any theory of
successor liability arising under any statute, regulation, judicial doctrine or
other legal rules and principles including, without limitation, equitable
principles.

SECTION 3. CONSENT TO CONSUMMATION OF MERGER; WAIVER

3.1 Agent constitutes, in its respective capacity as Lender thereunder, the sole
Lender under the Credit Agreement. Notwithstanding any contrary provision of the
Loan Documents, but subject to the effectiveness of the Sovereign Merger and to
Agent’s receipt of a letter from Key Bank substantially in the form of
Attachment II hereto, Agent hereby grants the Requested Consent on behalf of
itself and the applicable Lenders.

 

3



--------------------------------------------------------------------------------

3.2 Notwithstanding any contrary provision in the Credit Agreement or the other
Loan Documents, Sovereign shall not be deemed to be a Subsidiary and shall not
be deemed or required to become a Credit Party or a Guarantor under the Loan
Documents.

3.3 Agent and Lenders hereby waive the provisions of Section 6.1 of the Credit
Agreement with respect to the Sovereign Merger and the other transactions
contemplated by the Sovereign Merger Agreement

SECTION 4. MISCELLANEOUS

4.1 Entire Agreement. This Amendment, together with the Credit Agreement and the
other Loan Documents, is the entire agreement between the parties hereto with
respect to the subject matter hereof. This Amendment supersedes all prior and
contemporaneous oral and written agreements and discussions with respect to the
subject matter hereof. Except as otherwise expressly modified herein, the Loan
Documents shall remain in full force and effect.

4.2 Counterparts. This Amendment may be executed in identical counterpart
copies, each of which shall be an original, but all of which shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Amendment by facsimile transmission shall be effective as delivery
of a manually executed counterpart thereof.

4.3 Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment, and are not to be taken into consideration
in interpreting this Amendment.

4.4 Recitals. The recitals set forth at the beginning of this Amendment are true
and correct, and such recitals are incorporated into and are a part of this
Amendment.

4.5 Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York applicable to
contracts made and performed in such state, without regard to the principles
thereof regarding conflict of laws.

4.6 Credit Party Consent. By signing this Amendment, each Credit Party hereby
(a) ratifies and reaffirms, as of the date hereof, all of the provisions of
those Guaranties and Pledge Agreements to which it is a party, (b) acknowledges
receipt of a copy of this Amendment and (c) consents to all of the provisions of
this Amendment.

4.7 Representations and Warranties. Each Credit Party hereby represents and
warrants that the representations and warranties contained in the Credit
Agreement were true and correct in all material respects when made and, except
to the extent that (a) a particular representation or warranty by its terms
expressly applies only to an earlier date or (b) such Credit Party has
previously advised Lender in writing as contemplated under the Credit Agreement,
are true and correct in all material respects as of the date hereof.

4.8 Effect. Upon the effectiveness of this Amendment, from and after the date
hereof, each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby, and each reference in the other Loan Documents to
the Credit Agreement, “thereunder,” “thereof,” or words of like import shall
mean and be a reference to the Credit Agreement as amended hereby.

 

4



--------------------------------------------------------------------------------

4.9 No Novation. The execution, delivery, and effectiveness of this Amendment
shall not (a) limit, impair, constitute a waiver of, or otherwise affect any
right, power, or remedy of Lender under the Credit Agreement or any other Loan
Document, (b) constitute a waiver of any provision in the Credit Agreement or in
any of the other Loan Documents, or (c) except as expressly modified by this
Amendment, alter, modify, amend, or in any way affect any of the terms,
conditions, obligations, covenants, or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

4.10 Conflict of Terms. In the event of any inconsistency between the provisions
of this Amendment and any provision of the Credit Agreement, the terms and
provisions of this Amendment shall govern and control.

[remainder of page left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment No. 3
to Credit Agreement to be executed and delivered by its duly authorized officer
as of the date first set forth above.

 

“Borrowers” DYNAMIC DETAILS CANADA, CORP. By:  

/s/ Kurt E. Scheuerman

  Kurt E. Scheuerman   Vice President DDI CANADA ACQUISITION CORP. By:  

/s/ Kurt E. Scheuerman

  Kurt E. Scheuerman   Vice President “Agent” and “Lender” GE CANADA FINANCE
HOLDING COMPANY By:  

[ILLEGIBLE SIGNATURE]

Name:  

 

Title:   Duly Authorized Signatory

 

6



--------------------------------------------------------------------------------

The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.

 

“Credit Parties”        DDI CORP.      DDI INTERMEDIATE HOLDINGS CORP. By:   

/s/ Kurt E. Scheuerman

     By:  

/s/ Kurt E. Scheuerman

   Kurt E. Scheuerman        Kurt E. Scheuerman    Vice President        Vice
President DYNAMIC DETAILS, INCORPORATED      LAMINATE TECHNOLOGY CORP. By:   

/s/ Kurt E. Scheuerman

     By:  

/s/ Kurt E. Scheuerman

   Kurt E. Scheuerman        Kurt E. Scheuerman    Vice President        Vice
President DDI CAPITAL CORP.     

DYNAMIC DETAILS INCORPORATED,

COLORADO SPRINGS

By:   

/s/ Kurt E. Scheuerman

     By:  

/s/ Kurt E. Scheuerman

   Kurt E. Scheuerman        Kurt E. Scheuerman    Vice President        Vice
President DDI SALES CORP.      DYNAMIC DETAILS TEXAS, LLC By:   

/s/ Kurt E. Scheuerman

     By:  

/s/ Kurt E. Scheuerman

   Kurt E. Scheuerman        Kurt E. Scheuerman    Vice President        Vice
President

 

7



--------------------------------------------------------------------------------

DDI-TEXAS INTERMEDIATE HOLDINGS II, L.L.C.      DDI-TEXAS INTERMEDIATE PARTNERS
II, L.L.C. By:  

/s/ Kurt E. Scheuerman

     By:  

/s/ Kurt E. Scheuerman

  Kurt E. Scheuerman        Kurt E. Scheuerman   Vice President        Vice
President

DYNAMICS DETAILS, INCORPORATED,

SILICON VALLEY

    

DYNAMIC DETAILS, INCORPORATED,

VIRGINIA

By:  

/s/ Kurt E. Scheuerman

     By:  

/s/ Kurt E. Scheuerman

  Kurt E. Scheuerman        Kurt E. Scheuerman   Vice President        Vice
President DYNAMIC DETAILS, L.P.        By:   DDi-TEXAS INTERMEDIATE PARTNERS II,
L.L.C.,          its General Partner          By:  

/s/ Kurt E. Scheuerman

           Kurt E. Scheuerman            Vice President       

 

8